This case is here on a writ of error to the circuit court of the third circuit. Two of the eight assignments of error were abandoned and the remaining six are reduced by the defendant's specification of errors to the following two questions:
1. Whether or not the evidence adduced at the trial was sufficient, as a matter of law, to support the decision and judgment of conviction;
2. Whether or not the testimony of minors should be received without complying with the requirements of section 9836, Revised Laws of Hawaii 1945.
The question of the sufficiency of the evidence is disposed of adversely to the defendant by Territory v. Wilson, 26 Haw. 360, and the sordid details will not be discussed.
Two witnesses under twenty years of age, one seventeen *Page 294 
and the other sixteen, testified. They were duly sworn before testifying and no objection was made by the defendant or his counsel to the reception of their evidence. The reception of the evidence of these witnesses did not violate the provisions of section 9836, supra.
The judgment is affirmed.